NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT

JASON MATTHEW KENLY,                         )
                                             )
             Appellant,                      )
                                             )
v.                                           )             Case No. 2D14-1291
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed September 18, 2015.

Appeal from the Circuit Court for Pasco
County; William R. Webb, Judge.

Howard L. Dimmig, II, Public Defender,
and Carol J.Y. Wilson, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Katherine Coombs Cline,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed without prejudice to file a motion for postconviction relief under

Florida Rule of Criminal Procedure 3.850.
ALTENBERND, NORTHCUTT, and CRENSHAW, JJ., Concur.




                                -2-